DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/14/2019. Claims 1-20 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“brake control system” is service brakes and a parking brake, as disclosed in applicant’s specification, paragraphs [0051-0052] (PGPub) and FIG. 2, vehicle brake control system-62, service brakes-62a, and parking brake-62b; 
“maneuvering system” is a proximity sensor, a positioning system, a powertrain control system, a power assist steering system, and/or other vehicle sensors and devices which may relate to the maneuvering of the vehicle, as disclosed in applicant’s specification, paragraph [0058] and FIG. 2, maneuver system-30, positioning system-32, dead reckoning device-34, proximity sensor-42, power assist steering system-50, electric steering motor-52, steering angle sensor-56, torque sensor-58, and powertrain control system-64;
“powertrain control system” is a throttle, transmission system, and gear selector, as disclosed in applicant’s specification, paragraph [0047] and FIG. 2, powertrain control system-64;
power assist steering system” is an electric steering motor, a steering angle sensor, and a torque sensor, as disclosed in applicant’s specification, paragraph [0048] and FIG. 2, power assist steering system-50, electric steering motor-52, steering angle sensor-56, and torque sensor-58); and
“positioning system” is a dead-reckoning device and/or a global-positioning system (GPS), as disclosed in applicant’s specification, paragraph [0045] and FIG. 2, positioning system-32, and dead reckoning device-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US-2014/0012465-A1, hereinafter Shank) in view of Paulson (US-2015/0203081-A1, hereinafter Paulson).
Regarding claim 1, Shank discloses:
a brake control system (paragraphs [0023] and [0043]; and FIG. 2, control system-10, control circuit-20, microcontroller-21, and sensors-40);
a maneuvering system (paragraphs [0023] and [0043]; and FIG. 2, control system-10, control circuit-20, microcontroller-21, and sensors-40);
an image sensor configured to capture an image data (paragraphs [0024-0025] and FIG. 2, control circuit-20, and image gathering apparatus-30);
control the maneuvering system of the vehicle along a vehicle path (paragraphs [0041-0043]; FIG. 6, update steering control-131; and FIG. 11, back-up distance (feet) v. distance from zero turn center line);
identify a coupler distance based on the image data depicting a coupler of the trailer (paragraphs [0026-0028]; FIG. 6, get sensor and steering information-113, find trailer position-129, and calculate distance from trailer to hitch-121; and FIG. 7, vehicle-60, and hitch ball-61);
control the vehicle brake control system via the braking operation (paragraphs [0023] and [0043]; and FIG. 2, control system-10, control circuit-20, microcontroller-21, and sensors-40); and

Shank does not consider vehicle mass in controlling vehicle braking operations. However, Paulson discloses a braking system for a vehicle moving in a reverse direction, including the following features:
a controller configured to receive a velocity of a vehicle, a brake pressure of the brake control system, and a vehicle mass, wherein the controller is further configured to: (paragraphs [0038-0041] and FIG. 1, vehicle-1, radar heads-2a,b, detection area-3a,b, control unit-4, programmable controller-5, memory-7, and service brakes-12); and
calculate a stopping distance for the braking operation based on a plurality of braking parameters, wherein the braking parameters comprises the velocity, the break pressure, and the vehicle mass (paragraphs [0038-0041]).
Paulson teaches that a vehicle control unit should store in memory the weight, speed and direction of the vehicle, the applied brake force, duration of the applied force and stopping distance (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of vehicle weight, speed, direction, and brake force in the determination of stopping distance of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load. A person of ordinary skill would know that brake force requirements vary with the mass of the vehicle.



Regarding claim 2, Shank further discloses:
in response to the coupler distance less than or equal to the stopping distance (paragraphs [0026-0028]; FIG. 6, get sensor and steering information-113, find trailer position-129, and calculate distance from trailer to hitch-121; and FIG. 7, vehicle-60, and hitch ball-61);
controlling the vehicle brake control system (paragraphs [0023] and [0043]; and FIG. 2, control system-10, control circuit-20, microcontroller-21, and sensors-40); and
to execute the braking operation (paragraphs [0040] and [0043]; and FIG. 9, arrived at target).
Regarding claim 5, Shank does not disclose calculating a break pressure of the braking system, a break pressure build rate of the braking system, or a minimum standstill brake pressure of the braking system. However, Paulson further discloses:
wherein calculating the stopping distance further comprises calculating a break pressure of the braking system, a break pressure build rate of the braking system, or a minimum standstill brake pressure of the braking system of the vehicle (paragraphs [0038-0041]).
Paulson teaches that a vehicle control unit should store in memory the weight, speed and direction of the vehicle, the applied brake force, duration of the applied force and stopping distance (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of vehicle weight, speed, direction, and brake force in the determination of stopping distance of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.


Claims 3-4, 6-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shank in view of Paulson and Yuasa et al. (US-2013/0173132-A1, hereinafter Yuasa).
Regarding claim 3, Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa discloses a vehicle braking force control apparatus, including the following features:
wherein the braking operation comprises applying a linear increase in a brake pressure (paragraph [0047] and FIG. 3, time v. braking force (Gx)).
Yuasa teaches that, after the application of a forced braking force by means of the braking force control apparatus, the actual braking force increases linearly with the passage of time (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the braking force which increases linearly with the passage of time of Yuasa into the vehicle trailer connect system of Shank in view of Paulson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Regarding claim 4, Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
wherein the braking operation comprises updating a stopping distance based on a change in at least one of the braking parameters maintaining the brake pressure increasing at a linear rate throughout the braking operation (paragraphs [0067-0072] and FIG. 5, decide maximum braking force Gxmax - S107, has avoidance steering been carried out? - S108, increase actual braking force up to Gxmax - S109, and decrease actual braking force - S110).
Yuasa teaches that, after the braking force has been increased linearly, the required braking force should be re-evaluated to prevent collision (paragraphs [0067-0072]). It would have been obvious 
Regarding claim 6, Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
wherein the controller effectuates a smooth deceleration profile by gradually increasing the brake pressure at a linear rate (paragraph [0047] and FIG. 3, time v. braking force (Gx)).
Yuasa teaches that, after the application of a forced braking force by means of the braking force control apparatus, the actual braking force increases linearly with the passage of time (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the braking force which increases linearly with the passage of time of Yuasa into the vehicle trailer connect system of Shank in view of Paulson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Regarding claim 7, Shank further discloses:
controlling a maneuver of the vehicle along a vehicle path (paragraphs [0041-0043]; FIG. 6, update steering control-131; and FIG. 11, back-up distance (feet) v. distance from zero turn center line); and

Shank does not disclose a smooth deceleration profile via the braking operation. However, Paulson discloses:
calculating a stopping distance to stop the vehicle (paragraphs [0038-0041]);
based on the coupler distance from the hitch ball to the coupler (paragraph [0027], articulated tractor/trailer units);
detecting a velocity change (paragraphs [0038-0041], speed and direction of the vehicle);
updating the stopping distance (paragraphs [0038-0041]); and
stopping the vehicle with a smooth deceleration profile via the braking operation (paragraph [0038], the braking force may be controlled to slow down and then stop the vehicle within a safe distance rather than apply the full braking force immediately).
Paulson teaches that the braking force may be controlled to slow down and then stop the vehicle within a safe distance rather than apply the full braking force immediately (paragraph [0038]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the controlled braking force of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
with a brake pressure increasing at a linear rate (paragraph [0047] and FIG. 3, time v. braking force (Gx)); and

Yuasa teaches that, after the braking force has been increased linearly, the required braking force should be re-evaluated to prevent collision (paragraphs [0067-0072]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the braking force which increases linearly with the passage of time of Yuasa into the vehicle trailer connect system of Shank in view of Paulson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Regarding claim 8, Shank further discloses:
in response to the coupler distance less than or equal to the stopping distance (paragraphs [0026-0028]; FIG. 6, get sensor and steering information-113, find trailer position-129, and calculate distance from trailer to hitch-121; and FIG. 7, vehicle-60, and hitch ball-61); and
executing the braking operation (paragraphs [0040] and [0043]; and FIG. 9, arrived at target).
Regarding claim 9, Shank does not disclose calculating a break pressure of the braking system, a break pressure build rate of the braking system, or a minimum standstill brake pressure of the braking system. However, Paulson further discloses:

Paulson teaches that a vehicle control unit should store in memory the weight, speed and direction of the vehicle, the applied brake force, duration of the applied force and stopping distance (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of vehicle weight, speed, direction, and brake force in the determination of stopping distance of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Regarding claim 12, Shank further discloses:
wherein the maneuver of the vehicle comprises controlling a powertrain control system and a power assist steering system (paragraph [0043], in a fully autonomous system, a vehicle trailer connect system controls gear selection, steering, acceleration, and braking).
Regarding claim 13, Shank further discloses:
controlling a maneuver of the vehicle along a vehicle path (paragraphs [0041-0043]; FIG. 6, update steering control-131; and FIG. 11, back-up distance (feet) v. distance from zero turn center line);
and
stopping the vehicle via the braking operation (paragraphs [0040] and [0043]; and FIG. 9, arrived at target).
Shank does not consider vehicle mass in controlling vehicle braking operations. However, Paulson further discloses:

calculating a stopping distance for the braking operation based on the plurality of braking parameters (paragraphs [0038-0041]);
based on a coupler distance from a hitch ball to a coupler (paragraph [0027], articulated tractor/trailer units); and
updating the calculation of the stopping distance in response to detecting a change in at least one of the braking parameters (paragraphs [0038-0041]).
Paulson teaches that a vehicle control unit should store in memory the weight, speed and direction of the vehicle, the applied brake force, duration of the applied force and stopping distance (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of vehicle weight, speed, direction, and brake force in the determination of stopping distance of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load. A person of ordinary skill would know that brake force requirements vary with the mass of the vehicle.
Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
to maintain a linear rate (paragraph [0047] and FIG. 3, time v. braking force (Gx)).
Yuasa teaches that, after the application of a forced braking force by means of the braking force control apparatus, the actual braking force increases linearly with the passage of time (paragraph 
Regarding claim 14, Shank further discloses:
wherein the maneuver of the vehicle comprises monitoring a powertrain control system, a power assist steering system (paragraph [0043], in a fully autonomous system, a vehicle trailer connect system controls gear selection, steering, acceleration, and braking); and
a positioning system (paragraph [0028], locations of both the vehicle ball and the trailer hitch receiver portion).
Regarding claim 15, Shank does not disclose maintaining a brake pressure greater than or equal to the minimum standstill brake pressure. However, Paulson further discloses:
wherein the braking operation maintains a brake pressure of the braking operation such that the brake pressure is greater than or equal to the minimum standstill break pressure in response to the vehicle at a standstill (paragraph [0038]).
Paulson teaches that a control unit should apply sufficient brake pressure to match the requirements for stopping a vehicle (paragraph [0038]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of matching brake pressure to the requirements for stopping a vehicle of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to maintain a vehicle at a standstill so the trailer can be connected to the vehicle.
Regarding claim 16, Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
wherein the braking operation comprises applying a linear increase in a brake pressure (paragraph [0047] and FIG. 3, time v. braking force (Gx)).
Yuasa teaches that, after the application of a forced braking force by means of the braking force control apparatus, the actual braking force increases linearly with the passage of time (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the braking force which increases linearly with the passage of time of Yuasa into the vehicle trailer connect system of Shank in view of Paulson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.
Regarding claim 17, Shank does not disclose calculating a break pressure build rate of the braking operation, or a minimum standstill brake pressure of the braking operation of the vehicle. However, Paulson further discloses:
wherein calculating the stopping distance further comprises calculating at least one of a break pressure build rate of the braking operation, or a minimum standstill brake pressure of the braking operation of the vehicle (paragraphs [0038-0041]).
Paulson teaches that a vehicle control unit should store in memory the weight, speed and direction of the vehicle, the applied brake force, duration of the applied force and stopping distance (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of vehicle weight, speed, direction, and brake force in the determination of stopping distance of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a 
Regarding claim 20, Shank in view of Paulson does not disclose a linear increase in brake pressure. However, Yuasa further discloses:
wherein a controller effectuates a smooth deceleration profile by gradually increasing the brake pressure at a linear rate (paragraph [0047] and FIG. 3, time v. braking force (Gx)).
Yuasa teaches that, after the application of a forced braking force by means of the braking force control apparatus, the actual braking force increases linearly with the passage of time (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the braking force which increases linearly with the passage of time of Yuasa into the vehicle trailer connect system of Shank in view of Paulson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shank in view of Paulson and Yuasa, as applied to claims 7 and 17 above, and further in view of Tomita (U.S. Patent Number 5948035, hereinafter Tomita).
Regarding claim 10, Shank in view of Paulson and Yuasa does not disclose calculating stopping distance based on tire radius. However, Tomita discloses a method for predicting minimum stopping distance required to brake a running vehicle, including the following features:
wherein the calculation of the stopping distance is based on a mass of the vehicle and a tire radius of the vehicle (col. 10, lines 43-64; and FIG. 3, detect vehicle weight D1 - S1, detect dynamic loaded-tire radius D3 - S3, and calculate and indicate minimum stopping distance D5 - S5).

Regarding claim 18, Shank does not disclose maintaining a brake pressure greater than or equal to the minimum standstill brake pressure. However, Paulson further discloses:
to calculate the minimum standstill brake pressure (paragraph [0038]).
Paulson teaches that a control unit should apply sufficient brake pressure to match the requirements for stopping a vehicle (paragraph [0038]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of matching brake pressure to the requirements for stopping a vehicle of Paulson into the vehicle trailer connect system of Shank. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to maintain a vehicle at a standstill so the trailer can be connected to the vehicle.
Shank in view of Paulson and Yuasa does not disclose calculating stopping distance based on tire radius. However, Tomita further discloses:
wherein calculating the stopping distance further comprises accessing a mass of the vehicle and a tire radius of the vehicle (col. 10, lines 43-64; and FIG. 3, detect vehicle weight D1 - S1, detect dynamic loaded-tire radius D3 - S3, and calculate and indicate minimum stopping distance D5 - S5).
.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shank in view of Paulson and Yuasa, as applied to claims 7 and 13 above, and further in view of Schonhuber et al. (US-2019/0337399-A1, hereinafter Schonhuber).
Regarding claim 11, Shank in view of Paulson and Yuasa does not disclose that the velocity change results from a change in at least one of a road grade and a drive torque. However, Schonhuber discloses a method for determining predicted acceleration information in an electric vehicle, including the following features:
wherein the velocity change results from change in at least one of a road grade (paragraph [0016]); and 
a drive torque (paragraph [0017]).
Schonhuber teaches that road slope and wheel torque influence vehicle velocity (paragraphs [0016-0017]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predicted speed information based on road slope and wheel torque of Schonhuber into the vehicle trailer connect system of Shank in view of Paulson and Yuasa. A person of ordinary skill would have been motivated to do so, with a reasonable 
Regarding claim 19, Shank in view of Paulson and Yuasa does not disclose that the change in the braking parameters comprises a change in at least one of a road grade and a drive torque. However, Schonhuber further discloses:
wherein the change in the braking parameters comprises at least one of a road grade change (paragraph [0016]); and 
a drive torque change (paragraph [0017]).
Schonhuber teaches that road slope and wheel torque influence vehicle velocity (paragraphs [0016-0017]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predicted speed information based on road slope and wheel torque of Schonhuber into the vehicle trailer connect system of Shank in view of Paulson and Yuasa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selecting braking force sufficient to stop the vehicle in time without excess force which might make the driver uncomfortable or shift a vehicle load.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (US-2016/0052548-A1) discloses a vehicle hitch assistance system.
Yu et al. (US-2019/0339704-A1) discloses trailer detection and autonomous hitching.
Ramirez Llanos (US-2019/0340787-A1) discloses real-time trailer coupler localization and tracking.
Berkemeier et al. (US-2020/0039517-A1) discloses automated reversing by choice of target location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667